DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 and 3-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/20/21.  Figure 8 is part of the embodiment of species A, which has the sintered body layer located in the end of the heat pipe. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
 The claimed subject matter of “the longitudinal direction of the container, a length of the first sintered part divided by a length of the second sintered part is 0.2 to 3.0" (claim 14) in combination with the limitation of claim 2, where the first sintered part being located in a central part of the sintered body layer, is not described in the specification. 
The claimed subject matter of “a protruding sintered body is further provided…by sintering a powder” (claim 10) and “in the cross section perpendicular to the longitudinal direction of the container, (an area (A1) of the sintered body layer + an area (A3) of the protruding sintered body) divided by an area (A2) of the hollow part is 1.2 to 2.0) (claim 
The protruding part is only disclosed in the non-elected species A and B, which has the sintered layer body being located at the end of the heat pipe but not in the central portion. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12 and 13 recites the limitation "the hollow part" in line 3 of the respective claims.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9,10  and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Mochizuki et al. (US 7,246,655) in view of Kawahara et al. (US 7,137,442).   Mochizuki discloses (figure 5) a heat pipe comprising a container being of tubular shape and having an inner wall surface, and end surface of one end part of the container and an end surface of another end part of the container being sealed, a sintered body layer (7,14) being provided on an inner wall surface of a central part of the container in a longitudinal direction and being formed by a sintering a powder (column 7, lines 45-55); and a working fluid sealed in a hollow part of the container, wherein the sintered body layer has a first sintered part (7) being located in a central part of the sintered body layer and a second sintered part (14) being continuous with the first sintered part and being located on each of both end parts of the sintered body layer, and an average pores of the first powder is smaller than an average primary particle diameter of a second powder (column 7, lines 45-55).  Regarding claims 2 and 9, Mochizuki does not disclose that the smaller pore wick resulted from having a smaller diameter powder than the bigger pore wick (claim 1) and the ratio of the average particle diameter of the first powder to the average primary particle dimeter of the second powder is 0.3 to 0.9 . 
Regarding claim 10, Mochizuki discloses (figure 5) that a protruding sintered body (8) is further provided, the protruding sintered body protruding from the sintered body layer in a cross section perpendicular to the longitudinal direction of the container and being formed by sintering a powder. 
Regarding claim 14, basing on the geometrical relationship shown in figure 5, Mochizuki discloses that a length of the first sintered part (length of wick 5) divided by a length of the second sintered part (14) is well within the claimed range 0.2 to 3.0. 
Claims 2,9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawahara et al. (US 7,137,442) in view of Wang et al. (US 2007/0240859A1) and in view of Lee et al. (US 2006/0175044A1).  Kawahara discloses (figure 2 and 3) a heat pipe comprising a container (2) being of tubular shape and having an inner wall surface, and end surface of one end part of the container and an end surface of another end part of the container being sealed, a sintered body layer (5a,5b) being provided on an inner wall surface of the container and being formed by a sintering a powder (column 4, lines 17-20); and a working fluid sealed in a hollow part of the container, wherein the sintered body layer has a first sintered part (5a) being located in an evaporation region (6) and a second sintered part (5b) being continuous with the first sintered part (5a) and being located on each of both end parts of the sintered body layer, and an average primary particle diameter of a first powder being a raw material of the first sintered part (5a) is smaller than an average primary particle diameter of a second powder being a raw material of the second sintered part (5b). (see figure 3, embodiment 2).  Regarding claim 2, Kawahara does not disclose that the evaporation region and its wick is located at the central portion of the heat pipe and the wick body layer. Wang discloses (figure 4) a heat pipe that has a U-shaped configuration, wherein the evaporation region (100’) and its wick (111’) is located at the central part of the wick body layer (11’) and the second wick (110’) extend on both end of the central wick (111’) for a purpose of increasing the heat dissipating area of the heat pipe by extending the heat dissipating . 
Regarding claim 9, Kawahara discloses (figure 3, second embodiment) that an average primary particle diameter of the first powder is 25 microns and an average primary particle diameter of the second powder is 75 micron, which results in a ratio of 0.33 between the diameter of the first powder and the second powder. 
Regarding claim 11, Kawahara does not disclose that a wall thickness of the container in a bottom portion of a groove part divided by a thickness of the sintered body layer on a top portion of the groove part is 0.3 to 0.8.  Lee discloses (figures 2, 4 and paragraphs 4 and 12) a heat dissipating tube (1) that has groove part (2) so that the copper powder (3) can sintered on to the groove part (2) formed on the inner surface of the tube for a purpose of enhancing the heat dissipating ability of the heat dissipating tube. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Lee’s teaching in Kawahara’s device for a purpose of enhancing the heat dissipating ability of the heat dissipating tube. Basing on the geometrical relationship between the thickness of the tube wall at the bottom of the groove (2) and the thickness of the sintered body layer on top of the groove part, the ratio between the thickness of the sintered body layer and the thickness of the tube wall at the bottom of the groove is well within the claimed range 0.3 to 0.8. 

    PNG
    media_image1.png
    470
    928
    media_image1.png
    Greyscale

Figure A: the modified figure corresponds to figure 4 of Lee with limitation shown.
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Kawahara et al. (US 7,137,442) in view of Wang et al. (US 2007/0240859A1) and in view of Lee et al. (US 2006/0175044A1) as applied to claim 2 above, and further in view of Pilon et al. (US 2011/0297269A1).  Regarding claim 12, Kawahara, Wang and Lee substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that an area of the sintered body layer divided by an area of the hollow part is 0.30 to 0.80.   Pilon discloses (figure 6 and paragraph 103) a heat pipe has inner diameter of the wick 23 is 4mm, and the thickness (7) of the wick is 0.7, which results in a ratio between the area of the sinter body layer and the area of the hollow is between 0.3 to 0.8 (see the appendix calculation as bellow) for a purpose of obtaining a heat transfer performance as desired for the heat pipe.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Pilon’s teaching in the combination device of Kawahara, Wang and Lee for a purpose of obtaining a heat transfer performance as desired. 
Note:  the area of the hollow part of the heat pipe is A(hollow) =Pi*(4/2)^2 =12.56 mm^2; the area of the sintered body layer A(sintered)= Pi(4.7/2)^2 – Pi(4/2)^2 = 5.5225 mm^2. Therefore, the ratio between the sintered body layer and the hollow area is 5.5225/12.56 =0.388, which is well within the claimed range.  
Regarding claim 14, Kawahara, Wang and Lee substantially disclose all of applicant’s claimed invention as discussed above except for the limitation that in the longitudinal direction of the container, a length of the first sintered part divided by a length of the second sintered part is 0.2 to 3.0. Pilon discloses (figure 6 and paragraph 102) that length (9’’) of the wick at the evaporator region is longer or the same length as the second wick of other region in the heat pipe (same length results in ratio to be equal 1, which is within the claimed range)  for a purpose of obtaining a heat transfer performance as desired for certain applications. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use n Pilon’s teaching in the combination device of Kawahara, Wang and Lee for a purpose of obtaining a heat transfer performance as desired or certain applications.  
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Dai et al. (US 2014/0166246A1) discloses heat pipes.
Kawabata et al. (US 2020/0149823A1) discloses a heat pipe.
Ferrell (US 3,754,594) discloses a unilateral heat transfer apparatus.
Eastman (US 4,274,479) discloses sintered grooved wicks.
Oh et al. (US 2003/0141045A1) discloses a heat pipe.
Holtzapple et al. (US 4,825,661) discloses a high efficiencty evaporator.
Lee (US 2010/0266864A1) discloses an ultra thin heat pipe.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/Examiner, Art Unit 3763